PER CURIAM.
The City of Fort Pierce sought a declaratory judgment concerning a proposed charter amendment limiting the height and density of future construction. The trial court declined to rule upon the constitutionality of the amendment until after'the proposed referendum election. We deem this to be error and hold that the trial court should and must rule upon the constitutionality questions prior to the election upon the authority of and for the reasons stated in Rivergate Restaurant Corporation v. Metropolitan Dade County, 369 So.2d 679 (Fla. 3d DCA 1979); City of Miami v. Smith, 251 So.2d 290 (Fla. 3d DCA 1971); Dade County v. Dade County League of Municipalities, 104 So.2d 512 (Fla.1958); and Duval County v. Jennings, 121 Fla. 584, 164 So. 356 (1935).
Reversed and remanded.
LETTS, C.J., and DOWNEY and WALDEN, JJ., concur.